UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

VAIL LOPEZ, et al., )
)
Plaintiffs, )
)
v. ) Civil Case No. 14-1040 (RJL-GMH)
)
TIMEco, INC., et al., ) F I L E D
)
Defendants. ) AUG 3 l 2017
C|erk. U.S. D|str|ct & Bankruptcy
MEMORAN UM OPINION Courts for the D|str|ct of Columb|a

 

(August 2 § ,2017)[D1id. 1111 7-10, and further that “[a]ll of the [p]laintiffs understood that their income
was Supplemented by tips,” id. 11 9. Plaintiffs did not file a reply in support of their l\/lotion
and thus have not addressed the Dashzegve declaration.

STANDARD OF REVIEW

Plaintiffs move for summary judgment Summary judgment is appropriate “if the
movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is material if it
‘might affect the outcome of the suit under the governing law,’ and a dispute about a
material fact is genuine ‘if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.”’ Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir. 2008) (quoting
Ana'erson v. Li`berly Lobby, Inc., 477 U.S. 242, 248 (1986)). “ln making that determination,
the court ‘must view the evidence in the light most favorable to [the nonmoving party],
draw all reasonable inferences in [their] favor, and eschew making credibility
determinations or weighing the evidence.”’ Calhouri v. Johnson, 632 F.3d l259, l26l
(D.C. Cir. 201 l) (quoting Lathram v. Snow, 336 F.3d 1085, 1088 (D.C. Cir. 2003)).

ANALYSIS

To prevail on their Motion for summary judgment, plaintiffs must establish that
Timeco failed to inform them that it would use a tip credit to offset the wages paid by the

company. See 29 U.S.C. § 203(m); 29 C.F.R. § 531.59(b). The only evidence proffered

3

by plaintiffs in support of this conclusion is deposition testimony that defendant Momenian
did not personally discuss the tip credit with plaintiffs Pls.’ SOF 11 l.

Plaintiffs’ proffer is insufficient to carry their burden. Even without the Dashzegve
declaration, a reasonable jury could infer that an organization with the resources to hire ten
workers is likely also to employ supervisors who, as part of their function, discuss company
policy with their subordinates That is especially so where, as here, plaintiffs have
acknowledged that Momenian, as president of the company, may have only “indirectly”
supervised Timeco’s employees Am. Compl. 11 ll.

But I need not rely only on a negative inference drawn from plaintiffs’ sparse
proffer. The Dashzegve declaration states that Dashzegve discussed with every worker
Timeco’s use of tips to supplement regular wages, and that each of the workers who are
now plaintiffs in this case understood that policy. Although the declaration does not make
clear whether the content of these discussions complied with all of the requirements set
forth in the federal regulations, viewed in the light most favorable to defendants, the
declaration is sufficient at least to raise a genuine dispute as to whether Timeco properly
disclosed to plaintiffs that it would use a tip credit. Accordingly, plaintiffs’ Motion for
summary judgment on this issue must be denied.

CONCLUSION
For all of the above reasons, the Court will DENY plaintiffs’ Motion for Summary

Judgment Regarding Tip Credit. An Order accompanies this Memorandum Opinion.

 
 

 

RiCHARD J. L oN
United States District Judge